Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 C.F.R. § 1.114
	A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.

	Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 17 December 2021. After entry of the amendment claims 1, 3-21 and 27-30 are pending in the instant application. Claims 8-21 stand withdrawn from further consideration by the Examiner, pursuant to 37 C.F.R. § 1.142(b), as being drawn to a non-elected invention. Claims 1, 3-7 and 27-30 are currently under examination.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

monovalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core; and an Ebola glycoprotein selected from either a full-length Zaire (EBOV) glycoprotein or a full-length Sudan (SUDV) glycoprotein, said Ebola glycoprotein being incorporated into the surface of said spherical retroviral Gag protein core in a native conformation; said VLP-based monovalent vaccine having one or both of an EBOV glycoprotein concentration of from 23 to 185 µg/ml and an SUDV glycoprotein concentration of from 13 to 53 µg/ml. The claim is directed toward a monovalent vaccine composition which may comprise two different EBOV GPs in the same composition, which would constitute a bivalent vaccine composition. Applicants should amend the claim language appropriately. If the claims are directed toward a monovalent vaccine composition the composition should contain either EBOV or SUDV GP, not both. Conversely, if the claim is directed toward a bivalent vaccine composition, it should be amended appropriately and include both the EBOV and SUDV GPs.

35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner 

New Matter
Claims 1, 3-7, and 27-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981).
The proscription against the introduction of new matter in a patent application (35 U.S.C. § 132 and § 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 U.S.P.Q. 323, 326 (C.C.P.A. 1981). See M.P.E.P. § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 U.S.P.Q. 683 (Fed. Cir. 1985). Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written In re Lukach, 442 F.2d 967, 169 U.S.P.Q. 795 (C.C.P.A. 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 U.S.P.Q. 679, 683 (C.C.P.A. 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).
	With respect to changing numerical range limitations, the analysis must take into account which ranges one skilled in the art would consider inherently supported by the discussion in the original disclosure. In the decision in In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976), the ranges described in the original specification included a range of “25%-60%” and specific examples of “36%” and “50%.” A corresponding new claim limitation to “at least 35%” did not meet the description requirement because the phrase “at least” had no upper limit and caused the claim to read literally on embodiments outside the “25% to 60%” range, however a limitation to “between 35% and 60%” did meet the description requirement.
	The claims have been amended to reference a monovalent vaccine composition comprising an EBOV GP concentration varying between 23 to 185 µg/ml. Perusal of the disclosure failed to provide direct support for this particular limitation. However, the disclosure does provide support for an EBOV concentration of 23 to 184 µg/ml (see p. 7, ¶ [0025]). Amendment of the claim language to reference this GP concentration would obviate the rejection.

Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the 
	
35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The previous rejection of claims 1, 3-7 and 27-30 under 35 U.S.C. § 103 as being unpatentable over Zhou et al. (2014, U.S. Pub. No. 2014/0004146 A1, published 02 January, 2014) in view of Grant-Klein et al. (2015), is hereby withdrawn upon further reconsideration of the prior art.

Claims 1, 3-7 and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhou et al. (2014, U.S. Pub. No. 2014/0004146 A1, published 02 January, 2014) in view of Yonezawa et al. (2005) and Weiner et al. (2015, U.S. Pub. No. 2015/0335726 A1, published 26 November, 2015). The amended claims are directed toward a virus-like particle (VLP)-based monovalent vaccine composition comprising a spherical retroviral Group-specific .
	Zhou et al. (2014) disclose a method for producing spherical VLPs comprising the HIV-1 Gag and Env (see Figs. 1 and 18 and ¶s [0025], [0057], and [0154]). This teaching also states that other core viral proteins can be employed including MuLV Gag (¶ [0014] VLPs comprising the HIV-1 Gag protein and a heterologous Env (influenza HA/NA) were also disclosed (see Fig. 8 and ¶ [0164]). VLPs produced in Drosophila S2 cells are correctly expressed, cleaved, and assembled with good immunogenicity (see ¶ [0057]). Pharmaceutical compositions comprising these VLPs and various adjuvants, carriers, and excipients were also contemplated (see ¶s 
	Yonezawa et al. (2005) discloses the preparation of HIV-1 pseudotypes expressing the full-length ZEBOV GP in place of the HIV-1 Env. HIV-1 pseudoparticles efficiently expressed EBOV GP on their surface and efficiently fused and entered target cells (see MATERIALS AND METHODS, p. 919; RESULTS, Virion-based fusion assay using pseudotyped viruses, pp. 919-920). This teaching clearly demonstrates that EBOV GPs can be efficiently incorporated into HIV-1 viral particles. This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	Weiner et al. (2015) provides codon-optimized nucleic acid molecules encoding full-length ZEBOV, SEBOV, and MARV GPs. These molecules were capable of expressing high-levels of GP in suitable targets. This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the HIV-1 Gag VLPs of Zhou et al. (2014) to incorporate the EBOV GPs of Yonezawa et al. (2005) and Weiner et al. (2015). One of ordinary skill in the art would have been motivated to utilize the VLP production system of Zhou et al. (2014) because they clearly demonstrate that their system provides an optimal environment for the production of large yields of highly immunogenic and stable VLPs carrying a heterologous Env. The skilled artisan would also have a reasonable expectation of success because Yonezawa et al. (2005) clearly teach that EBOV GPs can be et al. (2014) teaches that one skilled in the art can readily ascertain the appropriate amount of immunogen to administer (see ¶ [0100]). Accordingly one skilled in the art could perform titrations to ascertain which concentrations of EBOV GP produce the best immune response. Finally, one of ordinary skill in the art would have been motivated to employ art-recognized adjuvants in the VLP and to prepare sterile pharmaceutical compositions containing various art-recognized buffers and excipients.
	Applicants submit the prior art fails to disclose all of the claimed features. In particular that full-length EBOV GP can be incorporated into spherical Gag VLPs in a native configuration and the composition should contain concentrations of 23 to 185 or 13 to 53 µg/ml of ZEBOV or SEBOV GP, respectively. It was further argued that EBOV VLPs that employed EBOV VP40 as a core antigen were unstable, whereas the current combination provides a stable particle. Applicants submit that there is no suggestion that Envs from different viruses can be successfully incorporated into retroviral VLPs. These arguments have been carefully considered but are not deemed to be persuasive. As noted supra, the references relied upon clearly render the claimed invention prima facie obvious. Highly immunogenic spherical retroviral Gag VLPs encoding heterologous Env GPs have been clearly set forth. Moreover, the incorporation of EBOV GPs into HIV-1 particles is clearly stable as demonstrated by Yonezawa et al. (2005). Thus both the motivation and a reasonable expectation of success are present in the prior art.


s 1, 3-7 and 27-30 are rejected under 35 U.S.C. § 103 as being unpatentable over Compans et al. (2015, U.S. Pub. No. 2015/0266929 A1, published 24 September, 2015) in view of Yonezawa et al. (2005) and Weiner et al. (2015, U.S. Pub. No. 2015/0335726 A1, published 26 November, 2015). The amended claims are directed toward a virus-like particle (VLP)-based monovalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core and full-length Ebola virus (EBOV) glycoprotein selected from either a Zaire (EBOV) glycoprotein or a Sudan (SUDV) glycoprotein, wherein said Ebola glycoprotein is incorporated into the surface of said spherical Gag core in a native conformation, wherein said composition comprises EBOV and/or SUDV GP in a concentration of 23 to 185 µg/ml or 13 to 53 µg/ml, respectively. Additional limitations specify that said Gag protein is derived from a retrovirus selected from human immunodeficiency virus (HIV), murine leukemia virus (MLV) Rous sarcoma virus (RSV), or Equine infectious anemia virus (EIAV) (claim 2). It was further stipulated that said VLP contains a single EBOV glycoprotein located at the exterior surface of said spherical Gag protein core (claim 3). Additional limitations specify that said VLP is capable of immunizing an individual against a viral infection from one or more of Zaire (EBOV), Sudan (SUDV), Bundibugyo (BDBV) and Tai Forest (TAFV) (claim 4). Claim 5 references a VLP that ranges from approximately 100-300 nanometers in diameter and claim 6 requires the inclusion of an adjuvant. Claim 7 simply recites a pharmaceutical composition comprising said VLPs. Claims 27-30 further require saline solution, a preservative, adjuvant, or a sterile composition, respectively.
	Compans et al. (2015) disclose a method for producing spherical VLPs comprising the SIV or MuLV Gag structural proteins and HIV or RVFV Env glycoproteins (see Figs. 1-3 and ¶s [0176] and [0207-
	Yonezawa et al. (2005) discloses the preparation of HIV-1 pseudotypes expressing the full-length ZEBOV GP in place of the HIV-1 Env. HIV-1 pseudoparticles efficiently expressed EBOV GP on their surface and efficiently fused and entered target cells (see MATERIALS AND METHODS, p. 919; RESULTS, Virion-based fusion assay using pseudotyped viruses, pp. 919-920). This teaching clearly demonstrates that EBOV GPs can be efficiently incorporated into HIV-1 viral particles. This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	Weiner et al. (2015) provides codon-optimized nucleic acid molecules encoding full-length ZEBOV, SEBOV, and MARV GPs. These molecules were capable of expressing high-levels of GP in suitable targets. This teaching does not disclose a VLP comprising full-length EBOV GPs or a specific GP concentration range.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the et al. (2015) to incorporate the EBOV GPs of Yonezawa et al. (2005) and Weiner et al. (2015). One of ordinary skill in the art would have been motivated to utilize the VLP production system of Compans et al. (2015) because they clearly demonstrate that their system provides an optimal environment for the production of large yields of highly immunogenic and stable VLPs carrying a heterologous Env. The skilled artisan would also have a reasonable expectation of success because Yonezawa et al. (2005) clearly teach that EBOV GPs can be incorporated into retroviral (e.g., HIV-1) pseudovirions and behave similarly to wildtype GP. Concerning the claimed dosages of EBOV and/or SUDV GP in a concentration of 23 to 185 µg/ml or 13 to 53 µg/ml, respectively, Compans et al. (2015) teaches that one skilled in the art can readily ascertain the appropriate amount of immunogen to administer (see ¶ [0162]). Accordingly one skilled in the art could perform titrations to ascertain which concentrations of EBOV GP produce the best immune response. Finally, one of ordinary skill in the art would have been motivated to employ art-recognized adjuvants in the VLP and to prepare sterile pharmaceutical compositions containing various art-recognized buffers and excipients.
	Applicants submit the prior art fails to disclose all of the claimed features. In particular that full-length EBOV GP can be incorporated into spherical Gag VLPs in a native configuration and the composition should contain concentrations of 23 to 185 or 13 to 53 µg/ml of ZEBOV or SEBOV GP, respectively. It was further argued that EBOV VLPs that employed EBOV VP40 as a core antigen were unstable, whereas the current combination provides a stable particle. Applicants submit that there is no suggestion that Envs from different viruses can be successfully incorporated into retroviral VLPs. These arguments have been carefully considered but are not deemed to be persuasive. As noted supra, the references prima facie obvious. Highly immunogenic spherical retroviral Gag VLPs encoding heterologous Env GPs have been clearly set forth. Moroever, the incorporation of EBOV GPs into HIV-1 particles is clearly stable as demonstrated by Yonezawa et al. (2005). Thus both the motivation and a reasonable expectation of success are present in the prior art.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or § 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-7, and 27-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14 and 28-33 of copending Application No. 17/411,097, in view of Falzarano et al. (2011). The claims of the ‘097 application are directed toward a method for protecting an individual in need thereof against an Ebola virus species selected from Zaire (EBOV), Sudan (SUDV), Bundibugyo (BDBV), Tai Forest (TAFV), and combinations thereof, comprising administering a virus-like particle (VLP)-based bivalent vaccine composition comprising a spherical retroviral Group-specific Antigen ("Gag") protein core and at least two Ebola glycoproteins, wherein said at least two Ebola glycoproteins are incorporated into a surface of a spherical Gag core, wherein said VLP-based bivalent vaccine presents at least two Ebola glycoprotein antigens (claim 12). Claims 13 and 14 
Although the claims at issue are not identical, they are not patentably distinct from each other. The primary difference between the claimed inventions are directed toward the valency of prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare monovalent vaccine compositions from the bivalent vaccine compositions disclosed in the ‘097 application. Falzarano et al. (2011) prepared monovalent rVSV vector-based platforms encoding the ZEBOV and CIEBOV GPs. Both GPs provided protection against homologous challenge and the ZEBOV platform provided protection against heterologous challenge (BEBOV) as well. Therefore one of ordinary skill in the art would have been motivated to prepare monovalent vaccine compositions for a number of reasons including the ability to provide heterologous or homologous protection. One of ordinary skill in the art would have also been motivated to prepare monovalent compositions since they are simpler and less expensive and would prove quite efficacious in areas where one particular viral strain is circulating. One of ordinary skill in the art would have been motivated to utilize standard pharmaceutical techniques in preparing these compositions (e.g., sterile formulations, utilization of adjuvants, utilization of preservatives, etc.). Finally, one of ordinary skill in the art would have been motivated to identify the most effective concentration of EBOV or SUDV GP to include in the composition.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Telephonic Interview
	Applicants’ representative is invited to contact the examiner to discuss the claimed invention in further detail.

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
22 February 2022